           Case 1:19-cv-08730-JMF Document 31 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ANTHONY F. DEBELLIS aka GIANFRANCO,                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-8730 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
LT. WHITE #18909,                                                      :
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        It has come to the Court’s attention that Plaintiff Anthony Debellis may not have received
a copy of the Memorandum Opinion and Order dated February 13, 2020, see ECF No. 18, or the
several other related Orders, ECF Nos. 24 & 27, in which he was given leave to amend his
complaint and to which a blank Second Amended Civil Rights Complaint was attached. Out of
an abundance of caution, Mr. Debellis shall have 45 days from the date of this Order to amend
his complaint in accordance with the Memorandum Opinion and Order.

         Debellis’s represents that he is being held at Mohawk Correctional Facility and not Ulster
Correctional Facility, and has also authorized his sister Susanna Debellis to receive mail on his
behalf. See ECF No. 30. Accordingly, the Clerk of Court is directed to mail a copy of this Order
and the February 13th Memorandum Opinion and Order (ECF No. 18) to Mr. Debellis and his
sister at the addresses below.

        SO ORDERED.

Dated: August 6, 2020                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge

Mail to: Anthony F. “Gianfranco” Debellis
         DIN 19R2419
         Mohawk Correctional Facility
         6514 Rt. 26
         P.O. Box 8451
         Rome, New York 13442

           Susanna Debellis
           2420 Lurting Avenue
           Bronx, New York 10469
